DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Foreign Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 2017-178636, filed on 9/19/2017.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In claims 8-11, the limitation, "using a predefined relationship. Applicant has not provided any support for the above claimed limitation from the original disclosure. Applicant has neither provided any disclosure for a predefined relationship nor any relationship between liquid pressure/temperature and the refrigerant leak ration” does not exist anywhere in applicant original disclosure. Appropriate correction is required.  


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claims 8-11, the limitations “estimating… a gas leak… using a predefined relationship between the liquid pressure… and a refrigerant leak ration of a certain component” are confusing because it is not clear what is included in the claimed predefined relationship and how the gas leak is estimated from this relationship. The metes and bounds of the claims are not clear due to unclear relationship between pressure/temperature and the refrigerant leak ration of a certain component.    Appropriate correction is required.
In claims 8-11, the limitations “estimating… a gas leak… using a predefined relationship between the liquid pressure… and a refrigerant leak ration of a certain component” are confusing because it is not clear what is meant by a refrigerant leak ration of a certain component. A refrigerant leak ration is not a term of art and one of skill in the refrigeration art would not be able to discern the meaning of the term and determine the metes and bounds of the claims. The examiner also points out that even if the limitation “refrigerant leak ration” is a typographical error and it was supposed to be “refrigerant leak ratio,” the term “refrigerant leak ratio” is not a term of art and one of skill in the refrigeration art would not be able to discern the meaning of the term and determine the metes and bounds of the claims.   Appropriate correction is required.
the relationship being defined on the basis of: an assumption that only the certain component leaks” are confusing because it is not clear if the assumption is not found true then can the method of estimating gas leak not be performed. In addition, if the method relies on an assumption, then the method step is not positively required (see contingent limitation for a method claim, MPEP 2111.04).   Appropriate correction is required.
In claims 8-11, the limitations “the relationship being defined on the basis of: an assumption that only the certain component leaks, a normal refrigerant charging amount…, and a normal component ratio…” are confusing because it is not clear how a relationship is defined when it relies on an assumption and depends upon the refrigerant component ratio where the assumption may not actualize and the refrigerant component ratios may change.   Appropriate correction is required.
In claims 8-11, the limitations “estimating, on the basis of a liquid temperature and a liquid pressure…, a gas leak…” are confusing because it is not clear whether these are mental steps or steps performed by a technician while thinking about refrigerant leak management or steps performed by a device such as a controller which is programmed to execute each command distinctly.   Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimazu (US 2014/0298842 A1) and in view of Yajima (US 2018/0045424 A1).
In regards to claim 8, Shimazu teaches a method for controlling a cooling expansion calve (controller 13 controls expansion valve 23 in first and second states, see paragraphs 41, 114, 124) in a refrigeration apparatus (see fig. 1) using a zeotropic refrigerant (see paragraphs 25 and 36), the method comprising: measuring, with a liquid temperature sensor (45) and a liquid pressure sensor (44), respectively, a liquid temperature and a liquid pressure of a saturated liquid (measuring temperature and pressure of refrigerant after expansion(i.e. decompression) mechanism 43, see fig. 1 and paragraph 49) of the zeotropic refrigerant in use by a refrigerant circuit (see figs. 5, 1 and paragraphs 25, 36);
estimating a gas leak amount on the basis of a liquid temperature and a liquid pressure of a saturated liquid of the zeotropic refrigerant (composition determination based on pressure and temperature of zeotropic refrigerant, see fig. 5 and paragraphs 19, 5-7, and 144-147; and difference in composition used to determine refrigerant leak, see paragraphs 6, 98 and 212, based on liquid pressure and temperature, see paragraphs 155-156), using a predefined relationship between the liquid pressure in the saturated liquid at a certain liquid temperature and a refrigerant leak ratio of a certain component (R32) of the zeotropic refrigerant (determining refrigerant composition in weight fraction of only low-boiling-point refrigerant out of the mixture in relation to the saturated liquid temperature and pressure, see fig. 6 and paragraphs 77; and refrigerant leak determined based on relationship between liquid refrigerant pressure and difference in composition of R32 or refrigerant, see fig. 6 and paragraphs 96, 99 and 150-153), the relationship being defined on the basis of: an assumption that only the certain component leaks (assuming only R32 leaks, see paragraph 77), a normal refrigerant charging amount of the refrigerant circuit (total of the combined low and high boiling point components of the refrigerant), and a normal 
adjusting an opening degree of a cooling expansion valve (controller 13 controls expansion valve 23 in first and second states, see paragraphs 41, 114, 124) by correcting a temperature ground (correcting temperature at the outlet of the expansion device, see steps 108, 110, figs. 3, 5 and 6; and paragraph 134-136) according to the estimated gas leak amount (based on detected composition at steps S106, 109, see fig. 3 and paragraphs 131-132; where the composition indicates the refrigerant leak, see paragraphs 31).
However, Shimazu does not explicitly teach adjusting expansion valve according to gas leak amount estimate.
Yajima teaches controlling the opening degree of the expansion valve (32, see paragraph 112) according to a gas leak amount estimate (to suppress further leakage, see paragraphs 112 and 157).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of controlling expansion valve in Shimazu by adjusting the opening degree of the expansion valve according to a gas leak amount estimate as taught by Yajima after estimating the gas leak in the method of Shimazu in order to suppress further leakage (see paragraphs 112 and 157, Shimazu).

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimazu in view of Yajima as applied to claim 8 above and further in view of Oyamad (JP 2005201532 A).
In regards to claim 9, Shimazu teaches a method for controlling a condenser (by supplying refrigerant to condensers 22 and 41 from compressor 21, see paragraphs 33 and 50) in a refrigeration apparatus (see fig. 1) using a zeotropic refrigerant (see paragraphs 25 and 36), the method comprising: measuring, with a liquid temperature sensor (45) and a liquid pressure sensor (44), respectively, a liquid temperature and a liquid pressure of a saturated liquid (measuring temperature and pressure of refrigerant after expansion(i.e. decompression) mechanism 43, see fig. 1 and paragraph 49) of the zeotropic refrigerant in use by a refrigerant circuit (see figs. 5, 1 and paragraphs 25, 36);
an assumption that only the certain component leaks (assuming only R32 leaks, see paragraph 77), a normal refrigerant charging amount of the refrigerant circuit (total of the combined low and high boiling point components of the refrigerant), and a normal component ratio of the zeotropic refrigerant (44% R32 in the zeotropic refrigerant mixture, see paragraph 36); and
controlling a rotation speed of a compressor (21, see paragraphs 21, 39, and 7; which is proportional to the frequency of the compressor) according refrigerant composition (controls rotation speed of the compressor based on corrected output values, which are based on the refrigerant composition, see paragraph 87), which is used for determining gas leak amount (based on detected composition, which indicates the refrigerant leak, see paragraphs 31, 71 and 114).
However, Shimazu does not explicitly teach reducing compressor frequency according to gas leak amount estimate.
Oyamada teaches suppressing the rotating speed of the compressor to maintain a preventing state of leakage of the refrigerant (see abstract and paragraphs 28-29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the condenser control in the method of Shimazu by reducing the 

In regards to claim 10, Shimazu teaches a method for controlling a fan of a condenser (by operating the condenser fan to promote heat exchange, see paragraphs 40 and 71) in a refrigeration apparatus (see fig. 1) using a zeotropic refrigerant (see paragraphs 25 and 36), the method comprising: measuring, with a liquid temperature sensor (45) and a liquid pressure sensor (44), respectively, a liquid temperature and a liquid pressure of a saturated liquid (measuring temperature and pressure of refrigerant after expansion(i.e. decompression) mechanism 43, see fig. 1 and paragraph 49) of the zeotropic refrigerant in use by a refrigerant circuit (see figs. 5, 1 and paragraphs 25, 36);
estimating a gas leak amount on the basis of a liquid temperature and a liquid pressure of a saturated liquid of the zeotropic refrigerant (composition determination based on pressure and temperature of zeotropic refrigerant, see fig. 5 and paragraphs 19, 5-7, and 144-147; and difference in composition used to determine refrigerant leak, see paragraphs 6, 98 and 212, based on liquid pressure and temperature, see paragraphs 155-156), using a predefined relationship between the liquid pressure in the saturated liquid at a certain liquid temperature and a refrigerant leak ratio of a certain component (R32) of the zeotropic refrigerant (determining refrigerant composition in weight fraction of only low-boiling-point refrigerant out of the mixture in relation to the saturated liquid temperature and pressure, see fig. 6 and paragraphs 77; and refrigerant leak determined based on relationship between liquid refrigerant pressure and difference in composition of R32 or refrigerant, see fig. 6 and paragraphs 96, 99 and 150-153), the relationship being defined on the basis of: an assumption that only the certain component leaks (assuming only R32 leaks, see paragraph 77), a normal refrigerant charging amount of the refrigerant circuit (total of the combined low and high boiling point components of the refrigerant), and a normal component ratio of the zeotropic refrigerant (44% R32 in the zeotropic refrigerant mixture, see paragraph 36); and

However, Shimazu does not explicitly teach increasing an airflow volume of a fan of a condenser according to a gas leak amount estimate.
Oyamada teaches increasing the rotating speed of a condenser fan (see fig. 2B and paragraph 44) to maintain a preventing state of leakage of the refrigerant (see abstract, paragraph 49 and claim 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the condenser fan control in the method of Shimazu by increasing an airflow volume of a fan of a condenser according to a gas leak amount estimate as taught by Oyamada after estimating the gas leak in the method of Shimazu in order to prevent further leakage of the refrigerant (see abstract and paragraphs 28-29).

In regards to claim 11, Shimazu teaches a method for controlling a fan of an evaporator (by operating the evaporator fan to promote heat exchange, see paragraphs 40 and 71) in a refrigeration apparatus (see fig. 1) using a zeotropic refrigerant (see paragraphs 25 and 36), the method comprising: measuring, with a liquid temperature sensor (45) and a liquid pressure sensor (44), respectively, a liquid temperature and a liquid pressure of a saturated liquid (measuring temperature and pressure of refrigerant after expansion(i.e. decompression) mechanism 43, see fig. 1 and paragraph 49) of the zeotropic refrigerant in use by a refrigerant circuit (see figs. 5, 1 and paragraphs 25, 36);
estimating a gas leak amount on the basis of a liquid temperature and a liquid pressure of a saturated liquid of the zeotropic refrigerant (composition determination based on pressure and temperature of zeotropic refrigerant, see fig. 5 and paragraphs 19, 5-7, and 144-147; and difference in composition used to determine refrigerant leak, see paragraphs 6, 98 and 212, based on liquid pressure an assumption that only the certain component leaks (assuming only R32 leaks, see paragraph 77), a normal refrigerant charging amount of the refrigerant circuit (total of the combined low and high boiling point components of the refrigerant), and a normal component ratio of the zeotropic refrigerant (44% R32 in the zeotropic refrigerant mixture, see paragraph 36); and
controlling an airflow volume of a fan of an evaporator (by controlling the rotation speed of the evaporator fan, see paragraphs 124, 114, 71) according refrigerant composition (controls rotation speed of the fan of the condenser 22 based on the computation of the composition at step S105, see fig. 3 and paragraph 124), which is used for determining gas leak amount (based on detected composition, which indicates the refrigerant leak, see paragraphs 31, 71 and 114).
However, Shimazu does not explicitly teach decreasing an airflow volume of a fan of an evaporator according to a gas leak amount estimate.
Oyamada teaches suppressing the rotating speed of a fan of an evaporator (see fig. 2B and paragraphs 43, 57) to maintain a preventing state of leakage of the refrigerant (see abstract and paragraph 57).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the evaporator fan control in the method of Shimazu by suppressing the rotating speed of a fan of an evaporator according to a gas leak amount estimate as taught by Oyamada after estimating the gas leak in the method of Shimazu in order to prevent further leakage of the refrigerant (see abstract and paragraphs 28-29).

Response to Arguments
Applicant's arguments filed 3/9/2021 have been fully considered but they are not persuasive. In response to applicant's argument, "in Shimazu, refrigerant leak is determined but not estimated" the examiner maintains the rejection of claims 8-11 based on Shimazu because the plain meaning of estimating includes determining.
In response to applicant's argument, "in Shimazu, refrigerant leak is determined but the gas leak amount is not estimated" the examiner maintains the rejection of claims 8-11 based on Shimazu and points out that estimating a gas leak amount does not restrict the meaning of the claim to determining a quantity of leak. If the applicant intended to estimate the quantity of leaked refrigerant then the claims should include limitations to estimate particular quantities of refrigerant gas leak. 
In response to applicant's argument, ". Since applicant has not claimed that R32 or any other component has leaked, then the applicant should not expect the rejection of the claims based on Shimazu to reflect that teaching.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERAJ A SHAIKH whose telephone number is (571)272-3027.  The examiner can normally be reached on M-R 9:00-1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.S/Examiner, Art Unit 3763 

/NELSON J NIEVES/Primary Examiner, Art Unit 3763